DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received April 18, 2022:
Claims 1, 3-6, 8, 12, 14-18, 23 and 25-30 are pending. Claims 2, 7, 9-11, 13, 19-22 and 24 have been cancelled as per applicant’s request. Claims 29 and 30 have been withdrawn. 
The previous disclosure objections are withdrawn in light of the amendment.
The previous 112 rejections have been withdrawn in light of the amendment.
The double patenting rejection has been withdrawn in light of the amendment.
The core of the previous 103 rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-6, 14, 17-18, 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasa et al. (JP 2012-099225A) in view of Yokoyama (US 2017/0033398).
Regarding Claim 1, Ogasa et al. teaches an all-solid-state lithium ion secondary battery (Para. [0049]) wherein of sintered porous bodies which become electrode layers are from 20-100 micrometers (i.e. overlapping with 25 micrometers or more and 500 micrometers or less for both the positive and negative electrode plate) (Para. [0041]) with thin plate shapes (Para. [0031]) (i.e. the positive electrode plate and negative electrode are sintered plates), the positive electrode layer has a porosity range from 10 to 20 % (Para. [0008], [0013]) (within the claimed range), the anode electrode layer has a porosity range from 10 to 20 % (Para. [0008], [0013]) (within the claimed range) and an inorganic solid electrolyte layer (Para. [0012]) wherein the battery is charged and discharged at 120 °C (i.e. within the claimed range of 100 °C to 300 °C) (Para. [0073]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Although the charging and discharging temperature is present in the prior art, it should be noted that the claim limitation “wherein the secondary battery is charged and discharged at a temperature of 100 °C or more” is a product by process limitation. Product by process limitations do not impart structural features to the claim and thus as long as the structure is the same as that claimed, the claimed structure is met. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted). 
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). See MPEP section 2113.
Ogasa et al. does not explicitly teach an amount of pores in the positive electrode plate that are filled with the inorganic solid electrolyte.
However, Yokoyama teaches a lithium secondary battery (Para. [0049]) of a plate shape (Para. [0051], lines 8-10) wherein a positive electrode layer has 93% of the volume of the gaps (i.e. pores) of the porous material filled with solid electrolyte (Para. [0083]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode plate of Ogasa et al. to incorporate the teaching of the 93% of the volume of the pores filled with inorganic solid electrolyte, as it would provide a secondary battery having a high electric capacity density capable of obtaining high output energy (Para. [0031]).
Regarding Claim 3, Ogasa et al. as modified by Yokoyama et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. teaches the sintered porous bodies which become electrode layers are from 20-100 micrometers (i.e. overlapping with 25 micrometers to 400 micrometers for both the positive and negative electrode plate) (Para. [0041]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” See MPEP §2144.05(I).
Regarding Claim 5, Ogasa et al. as modified by Yokoyama et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. further teaches the lithium composite oxide forming the positive electrode active material is LiCoO2 (Para. [0020]) (x = 1 and M = Co)
Regarding Claim 6, Ogasa et al. as modified by Yokoyama et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. further teaches positive electrode layer contains conductive material (Para. [0047]) and a binder (Para. [0050]) thus, it would be obvious that the grains in a positive electrode active material contained in the positive electrode plate are physically and electrically interconnected.
Regarding Claim 14, Ogasa et al. as modified by Yokoyama et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. does not explicitly teach an amount of pores in the positive electrode plate that are filled with the inorganic solid electrolyte.
However, Yokoyama teaches a lithium secondary battery (Para. [0049]) of a plate shape (Para. [0051], lines 8-10) wherein a positive electrode layer has 93% of the volume of the gaps (i.e. pores) of the porous material filled with solid electrolyte (Para. [0083]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode plate of Ogasa et al. to incorporate the teaching of the 93% of the volume of the pores filled with inorganic solid electrolyte, as it would provide a secondary battery having a high electric capacity density capable of obtaining high output energy (Para. [0031]).
Regarding Claim 17, Ogasa et al. as modified by Yokoyama et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. further teaches the negative electrode active material is Li2Ti5O12 (i.e. an oxide containing at least Ti) (Para. [0019]).
Regarding Claim 18, Ogasa et al. as modified by Yokoyama et al. teaches all of the elements of the invention in claim 1 as explained above. 
Ogasa et al. further teaches negative electrode layer contains conductive material (Para. [0048]) and a binder (Para. [0057]) thus, it would be obvious that the grains in a negative electrode active material contained in the negative electrode plate are physically and electrically interconnected.
Regarding Claim Regarding Claim 25, Ogasa et al. as modified by Yokoyama et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. does not explicitly teach an amount of pores in the negative electrode plate that are filled with the inorganic solid electrolyte.
However, Yokoyama teaches a lithium secondary battery (Para. [0049]) of a plate shape (Para. [0051], lines 8-10) wherein a negative electrode layer comprises gaps (i.e. pores) filled with solid electrolyte (Para. [0101], lines 19-31) wherein almost all (i.e. near 100%) of the gaps (i.e. pores) of the porous active material of an electrode are filled with the solid electrolyte (Para. [0031], lines 1-3).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative electrode plate of Ogasa et al. to incorporate the teaching of almost all the pores of the negative electrode filled with inorganic solid electrolyte, as it would provide a secondary battery having a high electric capacity density capable of obtaining high output energy (Para. [0031]).
Regarding Claims 26, Ogasa et al. as modified by Yokoyama et al.  teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. does not teach a melting point of the inorganic solid electrolyte.
However, Yokoyama teaches a lithium secondary battery (Para. [0049]) of a plate shape (Para. [0051], lines 8-10) wherein the positive electrode layer (i.e. positive electrode plate) is formed by forming a porous active material and combining the active material and the solid electrolyte by heat treatment at a temperature not lower than the melting point of the solid electrolyte so that the molten solid electrolyte penetrates into the gaps of the porous active material portion. Thus, the melting point of the inorganic solid electrolyte is lower than the melting point of the positive electrode layer in order to penetrate the pores of a solid porous active material portion.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ogasa et al. to incorporate the teaching of the method of incorporating solid electrolyte into the pores of the porous electrode layer wherein the inorganic solid electrolyte has am melting point lower than the melting point of the positive electrode plate as, it would provide a higher electric capacity density (Para. [0021]) capable of obtaining high output energy (Para. [0031]).
Regarding Claim 28, Ogasa et al. as modified by Yokoyama et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. teaches the sintered porous bodies which become electrode layers are from 20-100 micrometers (thus, Tc and Ta can be 100 micrometers) and the thickness of the solid electrolyte layer is 1 to 20 micrometers (thus, Te can be 1 micrometer). Using the equation of the instant claim: Te/(Tc+Te) = 1/200 = 0.005, thus Te/(Tc+Ta)  < 0.25 . In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasa et al. (JP 2012-099225A) in view of Yokoyama (US 2017/0033398) as applied to claim 1 above, and further in view of Ohzuku et al. (US 2006/0275664).
Regarding Claim 4, Ogasa et al. as modified by Yokoyama et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. does not teach a capacity ratio of the electrode plates.
However, Ohzuku et al. teaches a secondary battery (abstract) with a positive electrode and negative electrode plate respectively having a thickness of 60 micrometers to 110 micrometers (Para. [0161]) (i.e. having a thickness of 25 micrometers or more) wherein a positive electrode active material is a lithium composite oxide (Para. [0022]) (i.e. composed of an inorganic material in an oxide form), a negative electrode contains a titanium oxide (i.e. an inorganic material in an oxide form) (Para. [0039, 0153]), wherein an inorganic solid electrolyte can be used (Para. [0218-0219]) wherein a capacity ratio of the negative electrode active material to the positive electrode active material is preferably 0.5 to 1.2 (i.e. a ratio of 0.8 to 2 of the positive electrode plate to a capacity of the negative electrode plate) (Para. [0253], Table 3)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes of Ogasa et al. to incorporate the teaching of the capacity ratio of Ohzuku et al., as a capacity ratio of Ohzuku et al. would balance the capacities of the positive and negative electrodes, and a capacity ratio outside the range of Ohzuku et al. any lower would decrease cycle life, (Para. [0253], Table 3).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Ogasa et al. (JP 2012-099225A) in view of Yokoyama (US 2017/0033398) as applied to claim 1 above, and further in view of Narang et al. (US2002/0074972) and Blomgren et al. (US 2010/0112443).
Regarding Claim 8, Ogasa et al. as modified by Yokoyama et al.  teaches all of the elements of the invention in claim 7 as explained above.
Ogasa et al. does not teach an orientation of positive electrode primary grains.
However, Narang et al. teaches an electrode with a coating comprising active materials such as lithium composite oxides (Para. [0025]) wherein individual particle morphology is important (i.e. primary grain morphology) (Para. [0050]) and the coating is deposited on a substrate comprising particles with relatively high aspect ratios, such as 1:7:4, or even ten, twenty, or thirty times the shortest orthogonal dimension (Para. [0022], [0028]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the primary particles of Ogasa et al., to incorporate the teaching of a high aspect ratio (i.e. elongated structures) of Narang et al., as a high aspect ratio would achieve a high cycle life (Para. [0022], [0028] and [0043]).
Blomgren et al. discloses a cathode coating formed of a plurality of flakes, wherein those flakes (i.e. elongated structures) comprise a lithium composite oxide (Claim 1 and 8), that are substantially parallel to a substrate (i.e. orientated close to, but more than 0 degrees and overlapping with the claimed range) (Para. [0063]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated primary particles of Ogasa et al. as modified by Narang et al. to incorporate the teaching of the orientation of Blomgren et al. of close to but more than 0 degrees, as it would provide large surface area per weight or per volume and a higher packing density as compared to other geometries, providing relative higher electrode density for the electrode (Para. [0063]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasa et al. (JP 2012-099225A) in view of Yokoyama (US 2017/0033398) as applied to claim 1 above, and further in view of Lee et al. (US 2014/0079993).
Regarding Claim 15, Ogasa et al. as modified by Yokoyama et al.  teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. does not teach an aspect ratio of the pores of the positive electrode plate.
Lee et al. teaches a composite anode active material for lithium batteries (Para. [0030]) wherein the pores of the anode material have an aspect ratio of at least 3 (Para. [0035]).
The combination of the pore aspect ratio in an electrode as taught by Lee et al., with the pores of positive electrode plate of Ogasa et al. would yield the predictable result of pores formed in the positive electrode plate capable of providing surface area for lithium ions to perform intercalating and deintercalating in the electrode  .  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the pore aspect ratio in an electrode as taught by Lee et al., with the pores of positive electrode plate of Ogasa et al., as the combination would yield the predictable result of providing pores formed in the positive electrode plate capable of providing surface area for lithium ions to perform intercalating and deintercalating in the electrode.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). The teaching of the pore aspect ratio of Lee et al. is applicable to the positive electrode of Ogasa et al. as it is teaching of a pore aspect ratio in a lithium ion battery electrode that would yield the predictable result of providing pores in the electrode capable of providing surface are for lithium ions.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasa et al. (JP 2012-099225A) in view of Yokoyama (US 2017/0033398) as applied to claim 1 above, and further in view of Kawakami et al. (US 6,558,847).
Regarding Claim 16, Ogasa et al. as modified by Yokoyama et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. does not teach a specific orientation of the pores contained in the positive electrode plate.
However, Kawakami et al. teaches a metal oxide porous structure (Fig. 1, #101) capable of intercalating and deintercalating lithium ions (abstract) which can be used as a cathode (i.e. positive electrode) (Col. 7, lines 36-47) wherein the metal oxide has ordered pores oriented substantially in one direction (i.e. the pores are oriented) (Col. 2, lines 53-63).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pores of Ogasa et al. to incorporate the teaching of the oriented pores of Kawakami et al., as this structure allows the electrode to absorb a larger quantity of electrolyte, thereby accelerating movement of the ions during the electrochemical reactions of the lithium ions, thus allowing reactions associated with charging and discharging to proceed efficiently, increasing battery capacity and preventing damage which would be otherwise caused by cyclic charging and discharging. (Col. 3, lines 54-67 and Col 4, lines 1-7).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasa et al. (JP 2012-099225A) in view of Yokoyama (US 2017/0033398) as applied to claim 1 above, and further in view of Johnson et al. (US 2014/0099556).
Regarding Claim 27, Ogasa et al. as modified by Yokoyama et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. does not teach a melting point of the inorganic solid electrolyte. 
However, Johnson et al. teaches a rechargeable (i.e. secondary) battery comprising an inorganic solid electrolyte (Para. [0012]) wherein the inorganic solid electrolyte can be lanthanum lithium titanium oxide (Para. [0025], lines 15-18) having low melt temperature (Para. [0023]), lines 1-4) with a melting point of about 500 degrees Celsius (Para. [0038] and Claim 7) (i.e. not higher than 600 degrees) and it would be obvious for a melting point of the inorganic solid electrolyte to be above a battery operating temperature of an all-solid-state battery as the inorganic solid electrolyte of an all-solid-state battery is in the solid form (i.e. the melting point of the electrolyte is above the operational temperature). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ogasa et al. to incorporate the teaching of the low melting point of Johnson et al., as it would be suitable for effectively bonding with and forming low ionic impedance interfaces with lithium actives materials and achieving high conductivity rates (Para. [0033]). There is a reasonably expectation of success with Ogasa et al. as the inorganic solid electrolyte material is also lanthanum lithium titanium oxide (Ogasa et al. – Para. [0016]; Johnson et al. – Para. [0025], lines 15-18) and both inventions use lithium active materials (Ogasa et al. – Para. [0019-0020]; Johnson et al. – Para. [0041], lines 20-23). 
Claims 1, 12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Allie et al. (US 2017/0179472) in view of Ogasa et al. (JP 2012-099225A).
Regarding Claim 1, Allie et al. teaches a solid-state secondary battery (Para. [0038]) comprising a cathode (Fig. 7, #6) which is sintered (Para. [0044], lines 18)) (i.e. a sintered positive electrode plate) composed of a cathode active material (Para. [0014], lines 6-11) which is an inorganic material such as lithium nickel cobalt manganese oxide, lithium titanium oxide, lithium nickel oxide, lithium cobalt oxide, or lithium manganese oxide (i.e. in an oxide form) (Para. [0049]) wherein a cathode thickness is 80 micrometers (Para. [0105], lines 15-18) and an anode comprising electrochemically active material (Para. [0019], lines 1-4 and Fig. 7, #2) which is sintered (Para. [0088], lines 19-24)  (i.e. a sintered negative electrode plate composed of a negative electrode active material) which is an inorganic material such as lithium nickel cobalt manganese oxide, lithium titanium oxide, lithium nickel oxide, lithium cobalt oxide, or lithium manganese oxide (i.e. in an oxide form) (Para. [0049]) wherein a thickness ranges from 3 micrometers to 1 mm (i.e. 3 micrometers to 1000 micrometers, overlapping with the range of the instant claim) (Para. [0071], line 10-14) and an electrolyte separator layer (Fig. 6, #46) comprising inorganic solid-state electrolyte particles (Para. [0037], lines 10-15) and the inorganic solid electrolyte fills the pores of the electrode (i.e. the electrodes have a porosity) and allow access to all the active materials (Para. [0070]) (i.e. 100% or near 100% of the pores of the electrode are filled with the inorganic solid electrolyte).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Furthermore, the claim limitation “wherein the secondary battery is charged and discharged at a temperature of 100 °C or more” is a product by process limitation. Product by process limitations do not impart structural features to the claim and thus as long as the structure is the same as that claimed, the claimed structure is met. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted). 
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). See MPEP section 2113.
Allie et al. does explicitly not teach a porosity of the positive electrode layer or the negative electrode layer.
However, Ogasa et al. teaches a positive electrode layer has a porosity range from 10 to 20 % (Para. [0008], [0013]) (within the claimed range), the anode electrode layer has a porosity range from 10 to 20 % (Para. [0008], [0013]) (within the claimed range). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porosity of the positive electrode layer and negative electrode layer of Allie et al. to incorporate the teaching of the porosity of Ogasa et al., as it would provide stable expansion and contraction characteristics during charge and discharge and higher weight energy density (Para. [0013])
Regarding Claim 12, Allie et al. as modified by Ogasa et al. teaches all of the elements of the invention in claim 1 as explained above.
Allie et al. further teaches the electrode component consists low melting temperature solid inorganic electrolyte and the cathode active material (Para. [0014], lines 6-11) and the electrode component slurry is made without the binder and sintering aid (para. [0068-0069]) (i.e. the positive electrode plate consists the inorganic solid electrolyte and the positive electrode active material).
Regarding Claim 23, Allie et al. as modified by Ogasa et al. teaches all of the elements of the invention in claim 1 as explained above.
Allie et al. further teaches the electrode component consists low melting temperature solid inorganic electrolyte and the cathode active material (Para. [0014], lines 6-11) and the electrode component slurry is made without the binder and sintering aid (para. [0068-0069]) (i.e. the negative electrode plate consists the inorganic solid electrolyte and the negative electrode active material).
Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive. 
Applicant argues Yokoyama fails to teach or suggest the combination of the positive and negative electrodes each having a porosity of 10 to 50% and 70 or more of pores filled with the inorganic solid electrolyte as the negative electrode in Yokoyama is not the same as the negative electrode claimed.
Examiner respectfully disagrees. Yokoyama teaches a lithium secondary battery (Para. [0049]) of a plate shape (Para. [0051], lines 8-10) wherein a negative electrode layer comprises gaps (i.e. pores) filled with solid electrolyte (Para. [0101], lines 19-31) wherein Yokoyama teaches an application example of the positive electrode layer and the negative electrode layer includes the electrode assembly according to the application example (Para. [0024], lines 6-8), wherein the electrode assembly contains the solid electrolyte in an amount capable of filling almost all of the gaps (i.e. near 100%) of the gaps (i.e. pores) of the porous active material of an electrode are filled with the solid electrolyte (Para. [0030] and Para. [0031], lines 1-3) as it would provide a secondary battery having a high electric capacity density capable of obtaining high output energy (Para. [0031]). Thus, the teaching of filling almost all of the gaps is applicable to the negative electrode and the negative electrode of Yokoyama would be expected to satisfy the range of 70% or more of the pores filled with inorganic solid electrolyte. If it shown that such characteristics are not expected, then any differences (regarding the percentage of pores filled with inorganic solid electrolyte) would be small and obvious. “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” See MPEP §2144.05(I). It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955). In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). Claims that differ from the prior art only by slightly different (non-overlapping ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990)). Also see MPEP §2144.05(I). Thus the argument is not persuasive, and the rejection of record is maintained.
Applicant argues the asserted combination would not have resulted in the advantage of increase in discharge capacity.
In response to applicant's argument that the asserted combination would not have resulted in the advantage of the claimed porosity and percentage of pores filled with inorganic solid electrolyte providing an increase in discharge capacity, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
	Regarding the rejection of claims 1, 12 and 23 under 103 over Allie, Applicant’s arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art as necessitated by the amendment.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729